Citation Nr: 1823512	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating due to individual employability (TDIU) due to service-connected disabilities for the period prior to October 25, 2016.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the claims file is currently held by the RO in Oakland, California. 

In February 2017, the evaluation of the Veteran's service-connected PTSD was increased to 100 percent effective October 25, 2016.  Accordingly, the TDIU claim has been recharacterized as noted above.

In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to clarify the Veteran's employment history.  In his initial TDIU application (VA Form 21-8940) received in July 2012, the Veteran stated that he last worked full-time in June 2010, and he became too disabled to work on June 21, 2011.  Yet, the Veteran also listed a period from 2011 to March 2012 in which he reported working in real estate.  In a Rehabilitation Needs Inventory (VA Form 28-1902w) dated in December 2013, the Veteran stated that he worked as a real estate broker from December 1998 to January 2010, adding that he left the job for personal reasons.  In a subsequently issued VA Form 21-8940 dated in October 2016, the Veteran stated that he last worked full-time on June 1, 2011, and he also became too disabled to work on that same date.  In his Board hearing, the Veteran stated that he last worked in March 2012.  

A review of post-service treatment records also show a number of inconsistent reports of when the Veteran last worked.  A January 2012 VA psychiatry outpatient record noted the Veteran was self-employed.  An October 2012 VA psychiatry outpatient group counseling note stated the Veteran was unemployed.  An April 2013 primary care outpatient note stated the Veteran worked at home as a broker.  And a June 2014 VA treatment record stated the Veteran was a real estate broker and was unemployed since February 2013. 

Given the conflicting record concerning when the Veteran stopped working as a real estate broker, additional clarification regarding the Veteran's work history is required before the Board can properly assess his claim. 

The Board also finds that a remand for a retrospective medical opinion is necessary in this case.  There is evidence of record that the Veteran was unemployable prior to October 25, 2016, and that the pertinent impairment included (but was not limited to) his service-connected posttraumatic stress disorder (PTSD).  A January 2013 Social Security Administration (SSA) disability determination found the Veteran had been disabled since June 21, 2010 with a primary diagnosis of anxiety disorders and a secondary diagnosis of affective (mood) disorders. 

The Board notes that, in a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present' 38 C.F.R. § 4.2 (2013).").

It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran as part of his or her TDIU claim, generally the examiner should not be asked to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  M21-1, Part IV, Subpart ii, Chapter 2, F.2.d.  The Board finds that, in this case, a medical advisory opinion discussing the functional impairment resulting from the Veteran's service-connected disabilities (considered alone) would be helpful to allow for adequately informed appellate review of the question of whether the service-connected disabilities rendered him unemployable prior to October 25, 2016.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since October 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since October 2016.  

2.  Contact the Veteran and request that he provide a detailed educational, income, and employment history.  Specifically, ask the Veteran to clarify inconsistent statements in the record concerning when he became too disabled to work as a result of his service-connected disabilities (PTSD, right shoulder shrapnel wound, tinnitus, atopic dermatitis, and erectile dysfunction).

3.  Then forward the Veteran's claims file to an appropriate VA clinician(s) to obtain a retrospective VA medical opinion(s) addressing the functional impact of his service-connected PTSD, shrapnel wound of the right shoulder deltoid muscle (major) with retained metallic foreign body and residual scar, tinnitus, atopic dermatitis, and erectile dysfunction prior to October 25, 2016.  The claims file should be made available to the examiner for review.  Based on a review of the complete record, the examiner is asked to describe the functional effects of the Veteran's service-connected disabilities on ordinary activity prior to October 21, 2016.  Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disabilities on ordinary activity.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




